REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  In view of the claim amendments and attorney’s arguments, the claimed invention is novel and unobvious over the closest prior art of Sims et al. (WO 2016/191533, cited on IDS of 10/19/2020), and no additional prior art was identified that teaches or suggests a process for genotyping single cells having a phenotype of interest as currently claimed.  Sims teaches methods wherein single cell-lysates are trapped in sealed microwells of a microfluidic device, and released mRNA is captured using barcoded capture oligonucleotides affixed to one or more beads that also comprise one or more cell-identifying optical barcodes that comprise one or more fluorescent dyes of different colors and intensities, wherein the mRNA is reverse transcribed and sequenced, and the corresponding optical barcode is used to link phenotypic imaging data acquired for a target cell or group of cells and sequencing data acquired from the nucleic acid captured on the bead (see paragraphs 3, 5, 16, 34, 35, 37, 56 and 63).  However, Sims does not teach a method wherein a single cell is provided in the microwell within a droplet as a single cell droplet, and actually teaches away from performing the method using droplets to isolate cells or other various materials, and describes how the use of droplets is inferior to their disclosed invention (see paragraphs 12, 35 and 46-48).  Therefore, one of skill in the art would not have been motivated to combine the teachings of the secondary reference of Utharala et al. (U.S. Patent No. 10,745,741) with Sims, as Utharala teaches isolating single cells within a microfluidic device using droplets.  In addition, while Sims teaches the use of fluorescent dyes of different colors and/or intensities (Sims, paragraph 7), the dyes are affixed to barcode oligonucleotides, concentration of said at least one dye” within each reservoir (see p. 69, line 29 to p. 70, line 13, and p. 71, lines 5-23 of the specification, describing that the dyes and barcodes are not covalently or non-covalently linked, but are both free in solution, and thus the dyes have a known concentration as well as color in the reservoir).  
Another references of particular interest to the claimed invention is Feldman et al. (WO 2017/035347 A1, cited on IDS of 02/10/2022).  Feldman teaches methods and reagents for performing high-throughput screening of nucleic acid variation in nucleic acid specimens loaded into separate discrete volumes, wherein optically encoded particles are used to deliver primers to amplify one or more sequences comprising the nucleic acid sequence variation, and the observable combination of the optically encoded particles may be used to identify each discrete volume, wherein each primer encodes a particle identifier which identifies the type of optically encoded particle associated with it, and wherein optical assessments may also be used for observing a cell phenotype in each discrete volume (see Abstract and paragraph 4).  While Feldman teaches that a separate discrete volume may be a droplet (see paragraph 15), Feldman is silent with regards to providing a single cell in the separate discrete volumes wherein the single cell is within a droplet as a single cell droplet within a separate discrete volume.  In addition, while Feldman teaches that optically encoded particles may be fluorescently or colorimetrically labeled, as similarly described by Sims, Feldman does not teach a method wherein “at least one barcode sequence is associated with the color concentration of said at least one dye” within each reservoir or separate discrete volume. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637